Citation Nr: 1521974	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant (the Veteran) is represented by: Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from February 1965 to February1969.  He served in the Republic of Vietnam from September 2, 1966 to February 12, 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a July 2004 rating decision of the RO in Columbia, South Carolina.

In a decision dated in August 2010, the Board denied service connection for peripheral neuropathy, to include as due to presumed exposure to herbicide agents in Vietnam.  The Veteran appealed the Board's decision to the Veterans Court.  In an Order dated in June 2011, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's August 2010 denial of this issue, and remanded the appeal back to the Board for additional development as specified in the Joint Motion.  In February 2012, the Board remanded this issue to the RO to accomplish the additional evidentiary development specified in the Joint Motion.  

In a decision dated in June 2013, the Board again denied service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  The Veteran appealed the June 2013 denial to the Veterans Court.  In a memorandum decision dated in December 2014, the Veterans Court vacated the Board's June 2013 decision and remanded the appeal back to the Board for additional development.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veterans Court has found that the Board erred in its June 2013 decision by failing to ensure substantial compliance with the Board's February 2012 remand order.  Specifically, the Board's remand instructions were to obtain a medical opinion as to whether the Veteran's peripheral neuropathy was related or secondary to his military service, to include chemical dioxin exposure, any incidents therein, or to another disability.  The requested medical opinion was provided in a VA examination report dated February 2013.  According to the Veterans Court, although the Board noted that the VA examiner attributed the Veteran's lower extremity symptoms to his prolonged alcohol abuse, the Board failed to acknowledge that the VA examiner did not make a determination as to whether the alcohol abuse was attributed to his disability of posttraumatic stress disorder (PTSD), for which the VA examiner noted he receives benefits.  The Veterans Court found that, because the February 2013 VA examination did not consider whether the Veteran's alcohol abuse could be attributed to his PTSD, the Board failed to ensure substantial compliance with the February 2012 Board remand order.  

In addition, the Veterans Court noted that the Board had specified that the Veteran should be examined by a VA medical doctor, and did not explain how the resulting examination, which was conducted by a Nurse Practitioner, substantially complied with this instruction.  

The Veterans Court specified that the case was remanded for development to "(1) obtain a VA medical examination provided by a VA medical doctor as required by the February 2012 Board remand; and (2) determine whether it is at least as likely as not that [the Veteran's] alcohol abuse is caused by, or a result of, his post-traumatic stress disorder, and if so, whether his peripheral neuropathy is at least likely as not, caused by, or a result of, his alcohol abuse."  

The Board is bound by the findings of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Veterans Court's prior action with respect to the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain a VA medical examination provided by a VA medical doctor.  The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's alcohol abuse is caused by, or a result of, his PTSD, and if so, whether his peripheral neuropathy is at least likely as not, caused by, or a result of, his alcohol abuse.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


